Citation Nr: 0708482	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-38 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.  He died in March 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In January 2006, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
March 2003.  The cause of death was congestive heart failure, 
due to ischemic cardiomyopathy, due to atherosclerotic 
vascular disease.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder and hearing 
loss.

3.  The evidence is in equipoise as to whether the veteran's 
atherosclerotic vascular disease was aggravated by his 
service-connected post-traumatic stress disorder.





CONCLUSION OF LAW

Giving the appellant the benefit of the doubt, the underlying 
cause of the veteran's death was aggravated by his service-
connected disability of PTSD.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 
3.102, 3.303, 3.310, 3.312 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's death certificate indicates that the veteran 
died in March 2003.  The cause of death was congestive heart 
failure, due to ischemic cardiomyopathy, due to 
atherosclerotic vascular disease.  At the time of his death, 
service connection was in effect for post-traumatic stress 
disorder (PTSD) and hearing loss.  The appellant contends 
that the veteran's heart disease was aggravated by his PTSD, 
and therefore warrants service connection for the cause of 
death.

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection also may be 
granted for disability that is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  

Two competent medical opinions are of record that differ on 
the issue of whether the veteran's PTSD aggravated his heart 
disease, thereby contributing to his death.  In April and 
August 2003, the veteran's private cardiologist submitted 
statements indicating that the veteran's PTSD contributed to 
his hypertensive and vascular heart disease, which ultimately 
resulted in his death.  In October 2006, a VA physician 
indicated that he could find no clinical evidence to support 
the cardiologist's opinion.  He did not further explain his 
opinion.  

While the opinions on both sides of the issue are somewhat 
lacking in substance, it is evident from the file that each 
examiner was aware of the nature of the veteran's service-
connected disability, as well as the state of his health at 
the time of his death.  Applying the relevant law and 
regulations to the facts in this case, the Board regards the 
opinions of the two examiners as sufficient to place the 
evidence in equipoise as to whether there is a nexus, or 
link, between the veteran's PTSD and his cause of death.  
Under the circumstances, giving the benefit of the doubt to 
the appellant, the Board concludes that the cause of the 
veteran's death was aggravated by his service-connected 
disability.  Thus, service connection is warranted.

As a final matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the appellant under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As service connection for the 
cause of the veteran's death is warranted, a full discussion 
of whether VA met these duties is not needed.  
	
ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


